Newton, J.,
concurring.
I concur in the result arrived at in the opinion of Spencer, J. I note, however, that the opinion contains the following language: “We determine there was no continuous contract herein. On the record the estimate was nothing more than an offer to furnish designated material at the price quoted. As material was ordered, a contract was implied for that particular arder ” (Emphasis supplied.) Being apprehensive that the foregoing statement indicates a separate implied contract was entered into each time materials were ordered and delivered for the construction of the house in question and that if such were construed to be the law it would then be necessary to file separate mechanic’s liens on the same account at regular 4-month intervals, I am inclined to take exception to this statement.
“An ‘open running’ account has been defined as one which is based upon a connected series of transactions, and which has no break or interruption.” 1 Am. Jur. 2d, Accounts and Accounting, § 4, p. 373.
“An open account results where the parties intend that the individual items of the account shall not be considered independently, but as a connected series of transactions, and that the account shall be kept open and subject to a shifting balance as additional related entries of debits and credits are made, until it shall suit the convenience of either party to settle and close the account, and where, pursuant to the original express or implied intention, there is but one single and indi*668visible liability arising from such series of related and reciprocal debits and credits.” 1 Am. Jur. 2d, Accounts and Accounting, § 4, p. 373. “In order to establish a mutual and open current account it must appear that an account was kept, and that the parties regarded the items as constituting one account and as capable of being set off one against the other so that it is the balance only which constitutes the claim.” 1 Am. Jur. 2d, Accounts and Accounting, § 6, p. 376. See, also, Annotations, 1 A. L. R. 1060, 39 A. L. R. 369, 57 A. L. R. 201.
Nebraska has consistently agreed with this interpretation and held that an open account presented but one cause of action upon which the statute of limitations commences to run only from the date of the last entry. See, Heineman v. Thimgan, 136 Neb. 357, 285 N. W. 920; Lewis v. Hiskey, 166 Neb. 402, 89 N. W. 2d 132.
White, C. J., joins in this concurrence.